               Case:19-04597-jtg       Doc #:43 Filed: 07/07/2020          Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN
IN RE:
         WILLIAM TYRON ROBERSON                        HONORABLE JOHN T. GREGG
                                                       CASE NO. 19-04597-JTG
                                                       CHAPTER 13
              DEBTOR.
_________________________________/
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
_______________________________________/

                                   AFFIDAVIT OF DEFAULT

STATE OF MICHIGAN)

COUNTY OF MACOMB)

         Craig S. Schoenherr, Sr. states as follows:

         1.     He is the attorney of record for the Creditor in this matter.

         2.     The Creditor holds a valid, perfected security interest in a certain 2013 Cadillac SRX

bearing vehicle identification number 3GYFNCE30DS539534.

         3.     On February 28, 2020, an Order for Modification of the Automatic Stay and

Co-Debtor Stay and Resolving Motion for Relief from the Automatic Stay and Co-Debtor Stay was

entered by this Court, requiring Debtor to make the following payments:

         March 10, 2020:        $597.06 plus the regular monthly payment of $598.37 = $1,195.43
         April 10, 2020:        $597.06 plus the regular monthly payment of $598.37 = $1,195.43
         May 10, 2020:          $597.06 plus the regular monthly payment of $598.37 = $1,195.43
         June 10, 2020:         $597.06 plus the regular monthly payment of $598.37 = $1,195.43
         July 10, 2020:         $597.06 plus the regular monthly payment of $598.37 = $1,195.43
         August 10, 2020:       $597.06 plus the regular monthly payment of $598.37 = $1,195.43
             Case:19-04597-jtg       Doc #:43 Filed: 07/07/2020        Page 2 of 2




       4.      The Order stated that if the Debtor failed to make any of the above payments, the

Automatic Stay of 11 U.S.C. § 362 and Co-Debtor Stay of 11 U.S.C. § 1301 would be terminated

upon the submission of an Affidavit of Default to the Court and service of said Affidavit on the

Trustee.

       5.      On July 7, 2020, the Creditor reviewed the Debtor’s account, and the account was

past due for the March 10, 2020, payment for a total past due of $4,781.72.

       6.      The Debtor has failed to comply with the terms of the Order.

       7.      Upon the failure of the Debtor to comply with the terms of the Order, the Automatic

Stay of 11 U.S.C. ' 362 and Co-Debtor Stay of 11 U.S.C. § 1301 are terminated.

                                             O’REILLY RANCILIO P.C.

                                             /s/ Craig S. Schoenherr, Sr.
                                             _________________________________
                                             CRAIG S. SCHOENHERR, SR. (P32245)
                                             Attorney for Creditor
                                             12900 Hall Road, Suite 350
                                             Sterling Heights, MI 48313-1151
                                             (586) 726-1000
                                             ecf@orlaw.com

Dated: July 7, 2020
